Exhibit 99.2 Combined Financial Statements Ocean Park Hotels Portfolio 1 As of December 31, 2012 and 2011 and Each of the Three Years in the Period Ended December 31, 2012 and Nine Months Ended September30, 2013 and 2012 (Unaudited) With Report of Independent Auditors Ocean Park Hotels Portfolio 1 Combined Financial Statements As of December 31, 2012 and 2011 and Each of the Three Years in the Period Ended December 31, 2012 and Nine Months Ended September30, 2013 and 2012 (Unaudited) Contents Report of Independent Auditors 1 Combined Financial Statements Combined Balance Sheets 3 CombinedStatements of Comprehensive Income (Loss) 4 CombinedStatements of Owners' Equity in Hotels 5 Combined Statements of Cash Flows 6 Notes to Combined Financial Statements 7 Report of Independent Auditors The Board of Directors Summit Hotel Properties, Inc. We have audited the accompanying combined financial statements of the Ocean Park Hotels Portfolio 1 (the Portfolio), not a legal entity, which comprise the combined balance sheets as of December31, 2012 and 2011, and the related combined statements of comprehensive income (loss), owners’ equity in hotels, and cash flows for each of the three years in the period ended December31, 2012, and the related notes to the combined financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in conformity with U.S. generally accepted accounting principles; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free of material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these financial statements based on our audits. Weconducted our audits in accordance with auditing standards generally accepted in the UnitedStates. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. 1 Opinion In our opinion, the financial statements referred to above present fairly, in all material respects, the combined financial position of Ocean Park Hotels Portfolio 1 as of December31, 2012 and 2011, and the combined results of its operations and its cash flows for each of the three years in the period ended December31, 2012, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young, LLP Austin, Texas January17, 2014 2 Ocean Park Hotels Portfolio 1 Combined Balance Sheets December31 September30 (Unaudited) Assets Cash and cash equivalents $ $ $ Restricted cash Accounts receivable Other receivables Prepaid expenses and franchise fees Deferred loan costs, net Property and equipment: Land Land improvements Buildings Building improvements Furniture, fixtures, and equipment Accumulated depreciation ) ) ) Total property and equipment Total assets $ $ $ Liabilities and owners’ equity Accounts payable $ $ $ Due to affiliate – Accrued payables – Accrued payroll and payroll taxes Accrued interest Other accrued expenses – – Mortgage payable Total liabilities Total owners’ equity Total liabilities and owners’ equity $ $ $ See accompanying notes. 3 Ocean Park Hotels Portfolio 1 Combined Statements of Comprehensive Income (Loss) Year Ended December31 Nine Months Ended September30 (Unaudited) Revenue Room revenue $ Telephone revenue Other revenue Total revenue Expenses Department expense: Rooms expense Telephone expense Total department expense Operating expense: Salaries and wages Payroll taxes and benefits Other expense Administrative and general expense Sales and marketing expense Maintenance expense Amortization/depreciation Franchise fee Management fee Energy Non-operating expense Owner expenses Interest expense Total operating expense Comprehensive income (loss) $ $ ) $ $ $ See accompanying notes. 4 Ocean Park Hotels Portfolio 1 Combined Statements of Owners’ Equity in Hotels Balance at January1, 2010 $ Comprehensive income Distributions to owners ) Balance at December31, 2010 Comprehensive loss ) Distributions to owners ) Balance at December31, 2011 Comprehensive income Distributions to owners ) Balance at December31, 2012 Comprehensive income (unaudited) Distributions to owners (unaudited) ) Balance at September 30, 2013 (unaudited) $ See accompanying notes. 5 Ocean Park Hotels Portfolio 1 Combined Statements of Cash Flows Year Ended December31 Nine Months Ended September30 (Unaudited) Operating activities Comprehensive net income (loss) $ $ ) $ $ $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation Amortization (Increase) decrease in assets: Accounts receivable and other receivable ) Prepaid expenses ) ) Accounts payable ) ) ) Accrued payroll and payroll taxes ) ) Due to affiliated company ) Other accrued expenses Net cash provided by operating activities Investing activities Restricted cash ) ) ) Capital expenditures for property and equipment ) Net cash used in investing activities ) Financing activities Proceeds from issuance of debt – Pay-off of debt – ) – – – Principal payments on debt ) Distributions to members ) Deferred loan costs – ) – ) – Net cash used in financing activities ) Net change in cash and cash equivalents ) ) ) Cash, beginning of year Cash, end of year $ Supplemental cash flow information Cash paid for interest $ See accompanying notes. 6 Ocean Park Hotels Portfolio 1 Notes to Combined Financial Statements 1. Description of Business and Basis of Presentation The combined financial statements presented herein are for three hotels (thePortfolio)owned by Ocean Park Hotels-LLO, LLC, LLO Operator, Inc., Ocean Park Hotels-PWY, LLC, and Ocean Park Hotels-SBA, LLC (collectively, the Owners)located in Camarillo, Poway, and Goleta, California. The hotels include (i)a 115-room Hampton Inn and Suites hotel located in Camarillo, California (Camarillo), (ii)a 108-room Hampton Inn and Suites hotel located in Poway, California (Poway), and (iii)a 98-room Hampton Inn hotel located in Goleta, California (Goleta). These combined financial statements present the combined balance sheets, statements of comprehensive income (loss), statements of owners’ equity in hotels, and statements of cash flows of the Ocean Park Hotels Portfolio 1, not a legal entity. 2. Summary of Significant Accounting Policies Use of Estimates The preparation of the combined financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the combined financial statements and the accompanying notes. Actual results could differ from those estimates and assumptions. Such estimates and assumptions could change in the future as more information becomes known, which could impact the amounts reported and disclosed herein. Intercompany accounts and transactions have been eliminated in combination. Cash Cash includes cash held in depository bank accounts. Restricted Cash Restricted cash consists of funds placed in escrow with mortgage lenders to pay property taxes and capital expenditures. Concentrations of Credit Risk The Owners maintain their cash and cash equivalents in bank deposit accounts, which, at times, may exceed federally insured limits. The Portfolio has not experienced any losses in such accounts. 7 Ocean Park Hotels Portfolio 1 Notes to Combined Financial Statements (continued) 2. Summary of Significant Accounting Policies (continued) Investment in Hotel Properties Investments in hotel properties and related assets are recorded at cost, less accumulated depreciation. The Portfolio capitalizes the costs of significant additions and improvements that materially extend a property’s life. These costs may include hotel refurbishment, renovation, and remodeling expenditures. All costs of repairs and maintenance are expensed as incurred. Depreciation is recorded on a straight-line basis over the estimated useful lives of the assets. The estimated useful lives are as follows: Classification Estimated Useful Lives Buildings and improvements 40 Land improvements 15 Furnishings and equipment 5 When depreciable property and equipment are retired or disposed of, the related costs and accumulated depreciation are removed from the combined balance sheets, and any gain or loss is reflected in current operations. Impairment of Investment in Hotel Properties If events or circumstances indicate that the carrying value of a hotel property to be held and used may be impaired, a recoverability analysis is performed based on estimated undiscounted future cash flows to be generated from the property. If the analysis indicates that the carrying value is not recoverable from future cash flows, the excess of the net book value over the estimated fair value is charged to earnings. 8 Ocean Park Hotels Portfolio 1 Notes to Combined Financial Statements (continued) 2. Summary of Significant Accounting Policies (continued) Income Taxes No provision or liability for income taxes or income tax positions has been made in the accompanying combined financial statements since the combined financial statements do not contemplate the type of legal or tax entity that holds the Portfolio. Advertising Costs Advertising costs are expensed as incurred, and are included in sales and promotion expenses in the accompanying combined statements of comprehensive income. Revenue Recognition Revenues are recognized when rooms are occupied and the services are provided. Revenues consist of mainly room sales and food and beverage sales. Additionally, the Portfolio collects sales, use, occupancy, and similar taxes, which are presented on a net basis in the accompanying combined statements of operations. Accounts Receivable Accounts receivable, which primarily represent amounts due from hotel guests, are recorded at management’s estimate of the amounts that will be ultimately collected. The Portfolio provides for an allowance for doubtful accounts, which is based on specific identification and management’s historical experience. Due to Affiliated Company Due to affiliates represents the amounts payable to an affiliate of the Portfolio for services rendered related to management fees and reimbursable expenses. 9 Ocean Park Hotels Portfolio 1 Notes to Combined Financial Statements (continued) 2. Summary of Significant Accounting Policies (continued) Deferred Loan Cost, Net Certain loan costs are deferred and amortized to interest expense using the straight-line method, which approximates the amount to be amortized using the effective interest method. At the time of any repurchases or retirements of debt, a proportionate amount of net deferred loan costs is written off. The Portfolio recognized amortization of deferred loan costs totaling $60,475, $136,529, and $67,605 for the years ended December31, 2012, 2011, and 2010, respectively, and $38,893 and $46,965, respectively, for the nine months ended September30, 2013 and 2012 (unaudited). Fair Value of Financial Instruments Financial assets and liabilities with carrying amounts approximating fair value include cash, accounts receivable, other receivables, prepaid expenses and deposits, accounts payable, and accrued expenses. The carrying amounts of these financial assets and liabilities approximate fair value because of their short maturities. The carrying amounts of the Portfolio’s debt and other long-term liabilities approximate their fair values. The fair value of debt was based upon management’s best estimate of interest rates that would be available for similar debt obligations as of December31, 2012 and 2011. The accounting guidance defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The accounting standard establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. These tiers include Level1, defined as observable inputs, such as quoted prices in active markets; Level2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level3, defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions. 10 Ocean Park Hotels Portfolio 1 Notes to Combined Financial Statements (continued) 3. Franchise Agreements Upon opening of the hotels, the Owners entered into franchise agreements with Hilton Hotels Corporation. The agreements are for a 20-year period from the opening date of each hotel. Franchise fees are computed at 4.0%, 4.0%, and 5.0% of the gross room revenues for Camarillo, Goleta, and Poway, respectively, as defined in the agreement. Franchise fees for the years ended December31, 2012, 2011, and 2010 were $510,179, $483,919, and $461,622, respectively, and were $401,401 and $400,877 for the nine months ended September30, 2013 and 2012, respectively (unaudited). 4. Mortgages Payable The Owners had the following mortgages payable at December31: Note payable dated September21, 2007, in the original amount of $1,585,000 with a 6.58% interest rate per annum. The note is payable annually each March31 in an amount equal to the defined cash flow, per the agreement; however, if there is a defined cash flow shortage, no payment is due. As of December31, 2012, no payments have been required on the note payable. The note payable will be due in full on October22, 2028. $ $ Note payable dated September20, 2007, with a total commitment amount of $11,745,000 with principal and interest payments of $89,594 for thirty-five months and the remaining balance due on October1, 2012. The loan was modified in January2013, and commencing on February1, 2013, principal and interest are payable in eleven equal installments, with a final payment of the entire balance due on January1, 2014. The original loan had an interest rate of the prime rate, and the modification has an interest rate of prime plus 0.75%, with a minimum of 4.00%. The interest rate at December 31, 2012 was 3.25%. The loan is secured by the property and general assets. Note payable dated December16, 2005, with a total commitment amount of $12,225,000 with principal and interest monthly payments of $89,500 with a 7.45% interest rate and the remaining balance due on December1, 2015. The loan was refinanced on November9, 2011, with a total commitment amount of $12,500,000, with principal and interest monthly payments of $81,557, along with additional reserve and escrow payments as defined in the agreement, with a final payment of the entire balance due on November11, 2021. The refinanced loan interest rate is 6.133%. The loan is guaranteed by related parties of the Owners. 11 Ocean Park Hotels Portfolio 1 Notes to Combined Financial Statements (continued) 4. Mortgages Payable (continued) Note payable dated October25, 2004, in the original amount of $9,000,000 with principal and interest monthly payments of $57,833, with a 5.92% interest rate and the remaining balance due on November6, 2014. $ $ Total $ $ At December31, 2012, the aggregate maturities for mortgages payable are as follows: Year ending December31: $ Thereafter Total $ 5. Related-Party Transactions The Owners have management agreements with Ocean Park Hotels, Inc., an entity related through common ownership. Ocean Park Hotels, Inc., and LLO Operator, Inc., which is the lessee to Ocean Park Hotels-LLO, LLC, entered into a management agreement as of September25, 2003, which has a three-year term with renewal options.The agreement has been renewed each year with no changes to the terms.The agreement provides for base management fees that are calculated as 4% of adjusted gross revenue, as defined. Ocean Park Hotels, Inc., and Ocean Park Hotels-SBA, LLC, entered into a management agreement as of December26, 2005, which has a one-year term with renewal options.The agreement has been renewed each year with no changes to the terms.The agreement provides for base management fees that are calculated as 4% room revenues, as defined, up to $3.7million and 2% of any excess in each fiscal year. Ocean Park Hotels, Inc., and Ocean Park Hotels-PWY, LLC, entered into a management agreement as of September20, 2007, which has a five-year term with renewal options.The agreement has been renewed each year with no changes to the terms.The agreement provides for basic management fees equal to 4% of adjusted gross revenue, as defined, in each fiscal year during the term, subject to certain conditions that bring the management fee down to 3% of adjusted gross revenue. Management fees for the years ended December31 2012, 2011, and 2010 were $422,445, $403,367, and $376,271, respectively. Management fees for the nine months ended September30, 2013 and 2012 were $347,789 and $346,243 (unaudited), respectively. 12 Ocean Park Hotels Portfolio 1 Notes to Combined Financial Statements (continued) 5. Related-Party Transactions (continued) Under the terms of the management agreements, the Owners are required to deposit into a furniture, fixtures, and equipment reserve a percentage of the gross revenues. The percentage through first year was 2%, the second year 3%, and the third year going forward 4%. 6. Commitments and Contingencies The nature of the Portfolio’s operations exposes it to the risk of claims and litigation in the normal course of its business. Although the outcome of such matters cannot be determined, management believes the ultimate resolution of these matters will not have a material effect on the combined financial position, results of operations, or cash flows of the Portfolio. 7. Subsequent Events Management has evaluated subsequent events through January17, 2014, the date the accompanying combined financial statements were available to be issued. On July10, 2013, the Owners entered into a definitive purchase and sale agreement to sell the Ocean Park Hotels-SBA, LLC to Summit Hotel Properties, Inc. through its operating partnership, Summit Hotel O.P. L.P., and on January10, 2014, the hotel was sold for an aggregate sales price of $28million, subject to closing prorations and adjustments. 13
